The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-52 are canceled.  Claims 53-72 are pending and under consideration.

Priority:  This application is a CON of U.S. Application 16121039, now U.S. Patent 10752914, filed September 4, 2018, which claims priority to provisional applications 62/614758, filed January 8, 2018, and 62/554825, filed September 6, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 60 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-72 are rejected under 35 U.S.C. 103 as being unpatentable over Salgado et al. (2014 Frontiers in Immunology 5(623):  1-7; IDS 09.11.20) in view of Goletz I (WO 2008028686; corresponds to US 9051356 on IDS 09.11.20), and evidenced by P35247 (UniProKB P35247 SFTPD_Human amino acid sequence, available at least February 1, 1994; IDS 09.11.20).  Salgado et al. disclose heterologous production systems for recombinant human surfactant protein D (SP-D) (at least p. 1).  Traditionally, SP-D has been isolated from the supernatant of bronchoalveolar lavage or amniotic fluid, but most SP-D is lost during the procedure…the low SP-D yields and variable oligomerization make it difficult to use natural sources for the production of pharmaceutical SP-D (p. 1).  To overcome, these limitations rSP-D can be produced in microbes or mammalian cell lines (p. 3-4).  It is disclosed that the production of active therapeutic proteins depends not only on protein synthesis but also correct folding and post-translational modification, especially glycosylation (p. 3-4).  SP-D folds with the aid of disulfide bonds in the N-terminal region and the collagen region also undergoes N-glycosylation; therefore, SP-D is usually synthesized in mammalian cells because they produce authentic glycan structures (p. 4).  Despite the typical advantages of mammalian cells in terms of yields and post-translational modifications, the production of rSP-D remains a challenge because it is not synthesized efficiently (p. 4).  It is disclosed that the mammalian cell line that is most widely used for the production of full-length SP-D is the CHO-K1 subclone (p. 4).  Salgado et al. also disclose HEK293 has also been used to produce rSP-D (p. 4).  Salgado et al. do not teach a human myeloid leukemia cell line.
Goletz I discloses production of protein molecule compositions having increased activity and/or increased yield and/or improved homogeneity and human glycosylation, comprising introducing in a host cell which is an immortalized human blood cell at least one nucleic acid encoding at least of said protein, culturing said host cell under conditions which permit production of said protein molecule composition, and isolating said protein molecule composition (see at least abstract, p. 1).  Goletz I discloses that current expression and production systems for proteins are mainly cell lines derived from rodents and are based on cell lines from hamster, mice, rat such as CHO, BHK…It is known that rodent cells can produce under non-optimal conditions a number of abnormally glycosylated protein products that lack potency or are immunogenic; in addition, rodent cells are known to express carbohydrate structures with important differences to those expressed in human cells comprising the presence of non-human sugars and the lack of certain human sugar moieties which can render proteins expressed in these cells for example immunogenic (i.e. “NeuGc”), less effective, lower yield or suboptimal structural requirements or folding (p. 5).  Furthermore, expression systems exist for the production of proteins which incorporate human cells, such as HEK 293 cells...however, these cell lines even though often preferred over non-human cell systems, still have some drawbacks…they might not deliver an optimized glycosylation profile e.g. regarding activity and/or serum half-life of the protein (p. 6).  Goletz I discloses solutions to these problems by providing new expression systems based on human immortal blood cell lines and in particular cells of myeloid leukemia origin (p. 6).  Using immortalized human blood cells is advantageous compared to the system known in the prior art because these cells provide a different glycosylation profile than other known human cell systems derived from different tissue (e.g. kidney or retina); these differences may be advantageous regarding activity, homogeneity and product yield; furthermore, these cells can be transfected and grown in suspension under serum-free conditions (p. 6).  On at least p. 8-15, Goletz I discloses the improved characteristics of the glycosylation pattern of the protein molecules produced by said human myeloid leukemia cells, including no detectable NeuGc (p. 14-15).  Goletz I discloses that the protein molecule means a protein of interest, and is selected from among others, mammalian glycoproteins including lung surfactant (p. 15-16).  Goletz I discloses suitable host cells of human myeloid leukemia origin is selected from NM-H9D8 (at least p. 13, 22-23, 34-36, 43-44)
UniProKB P35247 discloses the amino acid sequence of human SP-D.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method for producing a human SP-D polypeptide composition comprising:  introducing a polynucleotide encoding human SP-D polypeptide into a host cell which is a human mammalian cell selected from NM-H9D8, culturing the human mammalian cell under conditions which permit expression and/or production of the human SP-D polypeptide composition, and isolating the expressed human SP-D polypeptide (instant claims 53, 61).  The motivation to do so is provided by the prior art.  Salgado et al. disclose heterologous production systems for recombinant human SP-D.  Salgado et al. disclose rSP-D is not expressed efficiently in the widely used mammalian cells, such as CHO and HEK293 cells.  It is disclosed that human SP-D activity depends on correct folding and post-translational modification, especially glycosylation (Salgado et al.).  Goletz I discloses the known drawbacks of CHO, rodent cells are known to express carbohydrate structures different than human cells, some of which may be immunogenic, and HEK293 may not deliver an optimized glycosylation profile.  Goletz I discloses new expression systems based on human immortal blood cell lines and in particular cells of myeloid leukemia origin are advantageous compared to the system known in the prior art because these cells provide a different glycosylation profile and improved characteristics of the glycosylation pattern of the protein molecules produced.  Therefore, one of ordinary skill would have reasonable motivation to produce a human SP-D polypeptide by introducing a polynucleotide encoding human SP-D polypeptide into a human mammalian cell selected from NM-H9D8 because there was interest in producing recombinant human SP-D polypeptide as a therapeutic protein.  One of ordinary skill would have a reasonable expectation of success because the structure of human SP-D polypeptide was known, Goletz I discloses protein molecules of interest include lung surfactant glycoproteins, and further discloses the successful production of protein molecules and the glycosylation pattern of the proteins produced by human myeloid leukemia cells.
Regarding instant claims 54-60, 66-67, Goletz I discloses isolating said protein molecule composition (see at least abstract, p. 1); therefore, it would have been obvious to isolate the protein molecule expressed, in this instance, human SP-D polypeptide, from the human myeloid leukemia cells.  As noted on at least p. 8-15, Goletz I discloses the improved characteristics of the glycosylation pattern of the protein molecules produced by said human myeloid leukemia cells, including comprising no detectable NeuGc, a bisecting GlcNAc, a detectable amount of alpha2,6 linked NeuNAc, biantennary carbohydrate structures, a degree of sialylation, less than 2% high mannose structures (see also p. 56, p. 90-91 claim 2, also claims 3-9).  In this instance, since the prior art disclose producing a glycoprotein from the same expression system claimed, human myeloid leukemia cells selected from NM-H9D8, and there is motivation to express human SP-D polypeptide from human myeloid leukemia cells in view of the reasons noted above, it would follow that the human SP-D polypeptide isolated from the human myeloid leukemia cells selected from NM-H9D8 would comprise the claimed glycosylation patterns and/or glycosylation profiles since the prior art disclose expressing glycoproteins on the same expression system claimed.
Regarding instant claim 62, it is disclosed in the specification that NM-H9D8(8B11) cell is a NM-H9D8 cell comprising recombinant human SP-D polypeptide.  It would have been obvious to arrive at the claimed cell because the prior art disclose producing a glycoprotein from the same expression system claimed, human myeloid leukemia cells selected from NM-H9D8, and there is motivation to express human SP-D polypeptide from human myeloid leukemia cells in view of the reasons noted above.
Regarding instant claims 63-65, UniProKB P35247 discloses the amino acid sequence of human SP-D polypeptide is 375 amino acids long, where it is disclosed that positions 1-20 is the signal peptide and positions 21-375 is the pulmonary surfactant-associated protein D (p. 5, 10).  It is noted that instant SEQ ID NO: 5 appears to be the amino acid sequence of wild type human SP-D polypeptide leader sequence and instant SEQ ID NO: 4 appears to be the amino acid sequence of wild type human SP-D polypeptide (instant claims 64-65).  Therefore, it would have been obvious to introduce polynucleotides encoding a wild-type human SP-D polypeptide comprising the claimed sequences (instant claims 63-65).
Regarding instant claims 68, 71, Goletz I discloses an expression vector comprising the nucleic acid encoding the protein molecule of interest or to be expressed (at least p. 24, 34).  Goletz I discloses introducing the vector system into the host cell (at least p. 24, 34-35), where the host cell is human myeloid leukemia cell selected from NM-H9D8 (at least p. 34-36).  Regarding instant claims 69-70, since the prior art disclose producing a glycoprotein from the same expression system claimed, human myeloid leukemia cells selected from NM-H9D8, and there is motivation to express human SP-D polypeptide from human myeloid leukemia cells in view of the reasons noted above, it would follow that the human SP-D polypeptide isolated from the human myeloid leukemia cells selected from NM-H9D8 would comprise the claimed glycosylation patterns and/or glycosylation profiles since the prior art disclose expressing glycoproteins on the same expression system claimed.  Regarding instant claim 72, it is disclosed in the specification that NM-H9D8(8B11) cell is a NM-H9D8 cell comprising recombinant human SP-D polypeptide.  It would have been obvious to arrive at the claimed cell because the prior art disclose producing a glycoprotein from the same expression system claimed, human myeloid leukemia cells selected from NM-H9D8, and there is motivation to express human SP-D polypeptide from human myeloid leukemia cells in view of the reasons noted above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 53-72 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10752914 (‘914).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ’914 patent claims are drawn to a method for producing a human SP-D polypeptide composition comprising:  introducing a polynucleotide encoding human SP-D polypeptide into a human mammalian cell selected from NM-H9D8, NM-H9D8-E6Q12, NM-H9D8(8B11), and NM-F9, culturing the human mammalian cell under conditions which permit expression and/or production of the human SP-D polypeptide composition, and isolating the expressed human SP-D polypeptide, and a human mammalian cell comprising an expression vector comprising the polynucleotide encoding human SP-D polypeptide, wherein the human mammalian cell is selected from NM-H9D8, NM-H9D8-E6Q12, NM-H9D8(8B11), and NM-F9.  The instant claims recite producing a human SP-D polypeptide composition comprising the same steps and/or features recited in the method steps recited in the ‘914 patent claims.  Therefore, the human SP-D polypeptide composition obtained in the instant claims would be structurally equivalent to the human SP-D polypeptide composition of the ‘189 patent claims, and any features, including glycosylation patterns and/or glycosylation profiles, recognized in the instant claims would be deemed to be present in the human SP-D polypeptide composition produced in the ’189 patent claims.

Claims 53-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10975389 (‘389).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘389 patent claims recite a composition comprising human SP-D (prepared by the same method).  The instant claims recite producing a human SP-D polypeptide composition comprising steps (a), (b), (c), to prepare the human SP-D polypeptide composition.  The instant claims recite the human SP-D polypeptide composition obtained comprises the same carbohydrate structural features as recited in the ’389 patent claims.  Therefore, the human SP-D polypeptide composition of the ’389 patent claims would be structurally and/or functionally equivalent to the human SP-D polypeptide composition of the instant claims. 

Claims 53-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-66 of copending Application No. 17212895 (‘895) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘895 application claims recite a composition comprising human SP-D (prepared by the same method).  The instant claims recite producing a human SP-D polypeptide composition comprising steps (a), (b), (c), to prepare the human SP-D polypeptide composition.  The instant claims recite the human SP-D polypeptide composition obtained comprises the same carbohydrate structural features as recited in the ‘895 application claims.  Therefore, the human SP-D polypeptide composition of the ’ ‘895 application claims would be structurally and/or functionally equivalent to the human SP-D polypeptide composition of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656